Case 4:18-cv-00099-GKF-FHM Document 78-3 Filed in USDC ND/OK on 08/16/19

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OKLAHOMA

 

THE THOMAS LL, PEARSON AND

THE PEARSON FAMILY MEMBERS FOUNDATION,

Plaintiff and Counterclaim
Defendant,

Vv.

THE UNIVERSITY OF CHICAGO,

Defendant and Counterclaimant.

AND

THE UNIVERSITY OF CHICAGO,

Counterclaimant and Defendant.

Vv.

THE THOMAS L.. PEARSON AND
THE PEARSON FAMILY MEMBERS FOUNDATION,

Counterclaim Defendant and
Plaintiff,

THOMAS L.. PEARSON,

Counterclaim Defendant.

THE UNIVERSITY OF CHICAGO'S RESPONSES AND OBJECTIONS

 

Case No. 18-cv-99-GKF-FHM

CONFIDENTIAL

TO PLAINTIFF’S SECOND SET OF INTERROGATORIES AND
REQUESTS FOR PRODUCTION OF DOCUMENTS

Page 1 of 17

Pursuant to Rules 26, 33. and 34 of the Federal Rules of Civil Procedure. The University

of Chicago responds to Plaintiffs Second Set of Interrogatories and Requests for Production of

Documents as follows:

EXHIBIT C
Case 4:18-cv-00099-GKF-FHM Document 78-3 Filed in USDC ND/OK on 08/16/19 Page 2 of 17

GENERAL OBJECTIONS TO “GLOBAL DEFINITIONS”

The Foundation’s discovery requests begin with “Global Definitions” applying to both its
Interrogatories and Requests for Production. The University objects to these “Global Definitions”
because those definitions purport to require discovery exceeding the bounds of reasonable and
permissible discovery under the Federal Rules of Civil Procedure, the Local Civil Rules of the
Northern District of Oklahoma, the Court's orders, or the parties’ agreements. In particular:

1. The University objects to the inclusion of all “officers, directors, trustees.
employees, agents, representatives, attorneys or accountants” in the definition of “You.” “Your.”
“Yours,” and “Defendant” because that definition seeks discovery of material beyond the
University’s possession, custody, or control or seeks discovery of material protected by the
attorney-client privilege, the attorney work-product doctrine, or other applicable law. privilege, or
immunity,

2, The University objects to the definition of “document” if it would require the
University to search for and produce types of electronically stored information beyond that agreed
upon by the parties in a stipulated Electronically Stored Information (ESI) protocol.

as The University objects to the definition of “identify,” which purports to require the
University to state an individual's name, address. telephone number, occupation or profession and
job title, and name. address, and telephone number of such individual's current employer. The
University will identify the names of relevant persons. Plaintiff may contact current and former
University employees listed below only through the University’s counsel at Bartlit Beck LLP, 54
West Hubbard Street. Suite 300, Chicago, Ilinois 60654.

4, The University objects to the definition of “name.” which requires the University
to include “any person's first, middle, last. maiden and nickname, if any.” The University will

identify individuals using their first and last name: the University will identify individuals using

4
Case 4:18-cv-00099-GKF-FHM Document 78-3 Filed in USDC ND/OK on 08/16/19 Page 3 of 17

their middle initial only if necessary to avoid an ambiguity. The University will not identify

individuals using any other names.

The University objects to Plaintiffs instruction that the University must give all
undefined terms their “common meaning

. The University will not speculate what Plaintiff means
when it uses vague or ambiguous undefined terms.

ANSWERS AND OBJECTIONS TO INTERROGATORIES
The University objects to the “Instructions for Interrogatories” because those
instructions purport to require discovery exceeding the bounds of reasonable and permissible
discovery under the Federal Rules of Civil Procedure, the Local Civil Rules of the Northern

&

District of Oklahoma, the Court’s orders. or the parties’ agreements. In particular, the University
objects to Interrogatory Instruction D, calling for information from “Defendant's representatives.
agents, and attorneys.” because it seeks information beyond the University’s possession, custody,
or control, or information protected by the attorney-client privilege. the attorney work-product

doctrine. or other applicable law, privilege. or immunity.

The University objects to each and every interrogatory that seeks information
protected by the attorney-client privilege, the attorney work-product doctrine, or other applicable
law, privilege, or immunity, The University’s responses are not intended to be and should not be

construed as a waiver of the attorney-client privilege. the attorney work-product doctrine. or any

other applicable law. privilege or immunity.

The University objects to each and every interrogatory that calls upon the

University to create documents that do not already exist. The University’s responses and objections
to any interrogatories

are not an admission of any kind that documents responsive to the
interrogatory exist.

td
Case 4:18-cv-00099-GKF-FHM Document 78-3 Filed in USDC ND/OK on 08/16/19 Page 4 of 17

4, The University responds to each interrogatory based on present knowledge.
information, and belief. The University reserves the right to amend and/or supplement its responses
as necessary, including after the completion of document collection and review or after discovery
has been completed.

5. The University’s objections and responses to Plaintiffs interrogatories are not
intended to waive or prejudice any objections that the University may assert now or in the future.
including. without limitation, objections to the relevance of the subject matter of any interrogatory,
or to the admissibility of any response at trial.

6. The University’s responses to specific interrogatories should not be construed to
admit Plaintiffs characterizations of any documents, facts, theories. or conclusions.

7, For purposes of the University’s Answers and Objections to Interrogatories, the

 

relevant umeframe is January 1, 2014 to present. unless otherwise indicated by the University’s

specific answer or response.

INTERROGATORY NO. 17:

Please identify each and every change or modification made to The Pearson Institute
website, the Harris School Website, the University’s website, press release(s), media
information kit(s) for The Pearson Institute, or any other publication relating or referring
to The Pearson Institute regarding (1) The Pearson Institute’s leadership or organizational
structure, including but not limited to any change in text to or from the words “institute
director”, without regard to capitalization; (2) the titles of Professors Robinson, Dube,
Blattman, or Myerson, and (3) the mission of The Pearson Institute. Please include in your
answer the actual language of the change or modification (both before and after such change
or modification), the date and time of the change or modification, and the person(s) making,
reviewing, approving, or directing the change or modification,

ANSWER TO INTERROGATORY NO. 17:

The University incorporates its General Objections. The University further objects to this
request as overbroad and unduly burdensome because it would require the University to catalog a
significant number of changes to the listed websites over an unlimited timeframe that are not

4
Case 4:18-cv-00099-GKF-FHM Document 78-3 Filed in USDC ND/OK on 08/16/19 Page 5 of 17

relevant to any issue in dispute. The website for The Pearson Institute. for example, is changed
and modified on a regular basis and the University does not systematically track those changes in
the regular course of business, nor does it have the ability to automatically generate a list of all of
those changes. The University is willing to meet and confer regarding a narrowed request for

information about particular changes and modifications to specific pages of The Pearson Institute

website within a narrowed date range.

INTERROGATORY NO. 18:

Please identify each and every date on which the “Institute Director” of The Pearson
Institute has provided to the Advisory Council a written report of The Pearson Institute and
The Pearson Global Forum pursuant to Section 3.5(c) of the Grant Agreement.

ANSWER TO INTERROGATORY NO. 18:

The University incorporates its General Objections.

Subject to these objections, the University states as follows: Three written reports of Phe
Pearson Institute and The Pearson Global Forum, which include the information described in
Section $.1(b) of the Grant Agreement, were produced on an annual basis for the 2015-2016, 2016-
2017. and 2017-2018 academic vears.

At the ume the 2015-2016 Impact Report for The Pearson Institute for the Study and
Resolution of Global Conflicts was completed. the Advisory Council was not yet constituted,
Associate Provost Nichole Nabasny likely provided a hardcopy of the 2016-2017 Annual Report
for The Pearson Institute for the Study and Resolution of Global Conflicts to the members of the
Advisory Couneil in the fall of 2017. Ms. Nabasny provided the 2017-2018 Annual Report for The
Pearson Institute for the Study and Resolution of Global Conflicts to Advisory Council Chairman
Darren Reisberg and Mr. Reisberg distributed that report to the rest of Advisory Council on

December 5. 2018.
Case 4:18-cv-00099-GKF-FHM Document 78-3 Filed in USDC ND/OK on 08/16/19 Page 6 of 17

INTERROGATORY NO. 19:

Please identify each and every date on which the “Institute Director” of The Pearson
Institute, the Forum Executive Director and the Dean of the Harris School provided to the
Advisory Council an overview of the then-current and prospective activities of The Pearson
Institute and The Pearson Global Forum pursuant to Section 3.5(d) of the Grant Agreement.
ANSWER TO INTERROGATORY NO. 19:

The University incorporates its General Objections.

Subject to these objections, an overview of the then-current activities of The Pearson
Institute and The Pearson Global Forum were provided to the Advisory Council during the June
30,2017, March 27, 2018, June 27, 2018. December 10, 2018. and May 16, 2019 Advisory Council
meetings, as reflected in the respective minutes from those meetings. Pursuant to Federal Rule of
Civil Procedure 33(d), minutes from the 2017 and 2018 meetings are being produced herewith at

bates numbers UOFCO179145-53. Minutes from the May 2019 meeting will be produced once

they are finalized.

INTERROGATORY NO, 20:

Please identify each and every date on which the “Institute Director” of The Pearson
Institute and the Dean of the Harris School met semi-annually with the Donor to review,
discuss and seek input from the Donor regarding the activities of The Pearson Institute, The
Pearson Global Forum and on other matters pursuant to Section 5.1 (c) of the Grant
Agreement.

ANSWER TO INTERROGATORY NO. 20:

The University incorporates its General Objections.

Subject to these objections, the University states as follows: Provost Daniel Diermeier.
who was Dean of the Harris School until he was appointed as Provost on July |. 2016, met in
person with Thomas and/or Timothy Pearson to review, discuss, and seek input from them

regarding the activities of The Pearson Institute, The Pearson Global Forum, and/or on other

6
Case 4:18-cv-00099-GKF-FHM Document 78-3 Filed in USDC ND/OK on 08/16/19 Page 7 of 17

matters pursuant to Section 5.1(c) of the Grant Agreement on at least the following approximate
dates:

e August 26, 2015

e September 28, 2015

e¢ October 23, 2015

e December 10, 2015

e@ September 29, 2016

© November 30, 2016

e December 1, 2016

e January 24, 2017

® February 13, 2017

© March 27, 2017

e May 4, 2017
Mr. Diermeier also frequently spoke with Thomas and Timothy Pearson by phone to review,
discuss. and seek input from them regarding the activities of The Pearson Institute, The Pearson
Global Forum, and on other matters pursuant to Section §.1(c) of the Grant Agreement,

Institute Director James Robinson met in person with Thomas and/or Timothy Pearson to
review, discuss. and seek input from them regarding the activities of The Pearson Institute, The
Pearson Global Forum. and/or on other matters pursuant to Section 5.1(c) of the Grant Agreement
on at least the following approximate dates:

e November 30, 2016
e January 24. 2017

@ March 27,2017
Case 4:18-cv-00099-GKF-FHM Document 78-3 Filed in USDC ND/OK on 08/16/19 Page 8 of 17

Since the Foundation filed its lawsuit in February 2018. the University has asked on four
separate occasions whether the Foundation wishes to hold meetings for the purposes described in
Section 5.1(c) of the Grant Agreement while the litigation is pending. During a telephone call
between the parties’ outside counsel on August 6, 2018. the University’s counsel asked the

whether the Foundation wished to hold Section 5.1(c) meetings while the

 

Foundation’s counse
litigation is pending. The Foundation’s counsel stated that they would confer with their clients and
let the University know. Having received no response. in an email on October 31. 2018. the
University again raised the subject. The Foundation responded almost two months later, on
December 28, 2018, but still did not take a position on whether the Foundation wished to hold
Section 5.1(c) meetings while the litigation is pending.

The University sent a letter to the Foundation on January 14. 2019, in which it again
explained that it remains ready to hold Section 5.1(c) meetings. if the Foundation is interested in
attending them. The Foundation responded with a February 28, 2019 letter in which it leveled a
number of allegations against the University but did not express an interest in attending a meeting
for the purposes described in Section 5.1(c) of the Grant Agreement. On March 6, 2019. the
University sent another letter. reiterating that the University is prepared to hold Section Suite)
meetings during the litigation for the purposes described in the Grant Agreement. The Foundation

has not responded to that letter.

INTERROGATORY NO. 21:

Please identify all philanthropic support provided to the Donor, The Pearson
Institute, The Pearson Global Forum or any other supporter (for example, any donor advised
fund) of the referenced entities by any member of the Advisory Council, the University, the
University’s faculty, the University’s Board of Trustees, the University's administration
members or any other donor to or supporter of the University, including the amount(s),
date(s), and identity of those making such donation(s).
Case 4:18-cv-00099-GKF-FHM Document 78-3 Filed in USDC ND/OK on 08/16/19 Page 9 of 17

ANSWER TO INTERROGATORY NO. 21:

rhe University incorporates its General Objections. The University further objects to the
request to identify philanthropic support provided by Advisory Council members, the University,
the University’s faculty, the University’s Board of Trustees, or the University’s administration
members as irrelevant and overly burdensome given the needs of the case. Advisory Council
members, the University, the University’s faculty. the University’s Board of Trustees, and the
University’s administration members are not obligated under the terms of the Grant Agreement to
provide philanthropic support to the Donor, The Pearson Institute, The Pearson Global Forum. or
any supporters of those entities. The University further objects that the term “philanthropic
support’ is not defined. The University further objects to the request for “the amount(s), date(s).
and identity of those making such donation(s)” because that information is confidential. the
University does not have permission from donors and/or potential donors to disclose it, and the
information is not relevant to the issues in dispute.

Subject to these objections, the University states as follows: The Advisory Council's efforts
to support The Pearson Institute and The Pearson Global Forum through advocacy and
philanthropy are reflected in the minutes of the Advisory Council meetings on March 27. 2018.
June 27, 2018. and December 10, 2018. Pursuant to Federal Rule of Civil Procedure 33(d). minutes
from those meetings are being produced herewith at bates numbers UOFCOQ179145-53, The
Advisory Council also discussed its advocacy and philanthropy on behalf of The Pearson Institute
and The Pearson Global Forum at its meeting on May 16, 2019. Minutes from that meeting will

be produced once they are finalized.

INTERROGATORY NO. 22:

Please identify each and every person who drafted, reviewed, revised, approved, or
authorized the footnote found in the March 31, 2017 budget submission, which states that

9
Case 4:18-cv-00099-GKF-FHM Document 78-3 Filed in USDC ND/OK on 08/16/19 Page 10 of 17

“fa]mounts contributed by Harris Public Policy are subject to reevaluation on an annual
basis based on Harris’s budget. Inclusion of these contributions in the current year’s Pearson
Institute and Pearson Forum budget does not preclude charging these costs against the
Pearson fund in future annual budgets where otherwise appropriate under the terms of the
Amended and Restated Grant Agreement.”
ANSWER TO INTERROGATORY NO, 22:

The University incorporates its General Objections. The University objects to this request
because it seeks information protected by the attorney-client privilege or other applicable law.
privilege, or immunity. The University further objects to this request. specifically the identification
of “each and every person” as unduly burdensome, including because this information will have
little bearing on the resolution of the issues to be decided in this case.

Subject to these objections, the University states that the following individuals drafted.
revised. approved and/or authorized the footnote in the budget that the University sent to the
Pearsons on March 31. 2017: Provost Daniel Diermeier. Senior Associate General Counsel Russel!
Herron. Senior Director of Finance Mirela Munteanu, and Associate Provost Nichole Nabasny. In

addition. other personnel from the University reviewed the 2017-2018 budget for The Pearson
) g

Institute and The Pearson Global Forum.

INTERROGATORY NO, 23:

With respect to the attached Exhibit A, which was posted online by the Chicago
Maroon, the first two pages of which appear as a document entitled “Default, Notice, Cure
and Termination Timeline”, and the third page of which appears as a document entitled,
“Meeting to Discuss Options for Pearson Institute”, please identify for each of these two
documents the drafter of the document, the identity of any individual receiving or reviewing
a copy of such document, the date on which the document was created, whose handwriting
appears on the first page of Exhibit A, and all steps taken by the University, if any, to demand
the Chicago Maroon 's return and removal of Exhibit A from the Internet.

ANSWER TO INTERROGATORY NO. 23:
The University incorporates its General Objections. The University further objects to this
request because it seeks information about the documents contained in Exhibit A. which are

10
Case 4:18-cv-00099-GKF-FHM Document 78-3 Filed in USDC ND/OK on 08/16/19 Page 11 of 17

protected by the attorney-client privilege and the attorney work-product doctrine. The University
further objects to the request because it will have little bearing on the resolution of the issues to be
decided in this case.

Subject to these objections. the University states that the document contained within
Exhibit A entitled “Default, Notice, Cure and Termination Timeline” was drafted by Senior
Associate General Counsel Russell Herron on June 30, 2017. The document was distributed to
Provost Daniel Diermeier, Vice President Darren Reisberg, General Counsel Kim Taylor, and
Senior Associate General Counsel Elizabeth Shanin. The University does not know whose
handwriting appears on the first page of this document.

The document contained within Exhibit A entitled “Meeting to Discuss Options for
Pearson Institute” was drafted by Ms. Taylor on June 29, 2017. The following individuals received
a copy of this document: President Robert Zimmer, Mr. Diermeier, Mr. Reisberg, Mr. Herron, and
Ms. Shanin. In addition, the following individuals received an electronic copy of this document
for the sole purpose of printing the document: Susan Huie, Marlena Harmon, Ashley Alvarado,
and Mary Pat Rysdon.

Upon learning fhe Maroon had obtained a copy of these privileged documents. two
meetings took place with Afaroon editors Euirim Choi and Adam Thorp. Ms. Taylor attended the
meeting that took place on August 3, 2017, and Mr. Herron attended the meeting that took place
on August 7, 2017. During both of these meetings. Ms. Taylor and Mr. Herron explained that the
two documents contained in Exhibit A are protected by the University’s attorney-client privilege
and were not voluntarily disclosed by the University. Ms. Taylor and Mr. Herron both requested
that The Maroon immediately return the documents to the University’s Office of Legal Counsel.

The University’s assertion of privilege and the request that the documents be returned is reflected
Case 4:18-cv-00099-GKF-FHM Document 78-3 Filed in USDC ND/OK on 08/16/19 Page 12 of 17

in an email sent to the Maroon editors on August 7, 2017, produced herewith at bates number
VOFCO179154-55. The Maroon editors did not return the documents but did not publish them at
that time.

After this lawsuit was filed, the University learned in approximately February 2018 from
editors of The Maroon that they intended to publish the privileged documents. On February 27,
2018. Ms. Shanin attended a meeting with \aroon editor Euirim Choi, explained again that the
documents were protected by the University’s attorney-client privilege, and requested The Maroon
return the privileged documents, By letter dated February 28. 2018, produced herewith at bates
number UOFC0O179156, Ms. Taylor reiterated the University’s demand that The \aroon refrain
from publishing the privileged documents or any of their contents, immediately return all physical
copies of the documents, and immediately destroy all electronic copies of the documents,

RESPONSES AND OBJECTIONS TO REQUESTS FOR PRODUCTION

l, The University objects to the “Instructions for Requests for Production” because
those instructions purport to require discovery exceeding the bounds of reasonable and permissible
discovery under the Federal Rules of Civil Procedure. the Local Civil Rules of the Northern
District of Oklahoma, the Court's orders, or the parties’ agreements. In particular:

a. The University objects to Instruction |, which seeks “all documents or tangible
things in your possession, custody or control of any “representative or attorney”
because that instruction seeks material protected by the attorney-client privilege,
the attorney work-product doctrine, or other applicable law, privilege, or immunity.

b. The University objects to Instruction 3, Instruction 4°s procedures for a privilege
log. and Instruction 6°s definition of “refers and relates” if those instructions
prescribe procedures for production different from those agreed upon by the parties

as part of an Electronically Stored Information (ESI) protocol.

12
Case 4:18-cv-00099-GKF-FHM Document 78-3 Filed in USDC ND/OK on 08/16/19 Page 13 of 17

2. The University objects to each and every request for production that seeks
information protected by the attorney-client privilege, the attorney work-product doctrine. or other
applicable law, privilege, or immunity. The University’s responses are not intended to be and
should not be construed as a waiver of the attorney-client privilege. the attorney work-product
doctrine. or any other applicable law, privilege or immunity.

5. The University responds to each request for production based on present
knowledge, information, and belief. The University reserves the right to amend and/or supplement
ils responses as necessary, including after the completion of document collection and review or
after discovery has been completed.

4. The University’s objections and responses to Plaintiffs requests for production are
not intended to waive or prejudice any objections that the University may assert now or in the
future, including. without limitation, objections as to the relevance of the subject matter of any
request for production, or to the admissibility of any response at trial.

The University’s responses to specific requests for production should not be

ce

construed to admit Plaintiff's characterizations of any documents, facts. theories. or conclusions.

REQUEST NO, 37:

Please produce all documents relied upon or reviewed in answering the
Interrogatories herein.

RESPONSE TO REQUEST NO. 37:

The University incorporates its General Objections. The University objects to this request
because it calls for documents protected by the attorney-client privilege, attorney work-product
doctrine, or other applicable law. privilege. or immunity. Subject to and without waiving these
objections. the University either already has or will produce responsive, non-privileged documents

located through a reasonable search.
Case 4:18-cv-00099-GKF-FHM Document 78-3 Filed in USDC ND/OK on 08/16/19 Page 14 of 17

REQUEST NO. 38:

Please produce all documents relating to the consideration, recruitment, search for,
hiring, and resignation of candidates for the Forum Executive Director position, including
without limitation documents related to both individuals that have held this title.
RESPONSE TO REQUEST NO, 38:

The University incorporates its General Objections. The University objects to this request
as duplicative of Request No. 2 from the Foundation’s First Set of Requests for Production. In
response to Request No. 2, the University has already conducted a reasonable search for documents
relating to the consideration, recruitment. search for, and hiring of candidates for the Forum
Executive Director position, The University objects to the extent the request seeks additional
documents as unduly burdensome, including because this information will have little bearing on

the resolution of the issues to be decided in this case.

REQUEST NO. 39:

Please produce all documents describing or evidencing the expenditure of any and all
funds on behalf of The Pearson Institute, including without limitation books and records
showing funds expended from The Pearson Institute endowment and other funds the
University claims to have expended to support The Pearson Institute.

RESPONSE TO REQUEST NO. 39:

The University incorporates its General Objections. The University objects to this request
as overbroad and unduly burdensome. and as vague and ambiguous with respect to the term
“documents describing or evidencing the expenditure of... funds.” The University has already
produced annual budgets and annual reports for The Pearson Institute and The Pearson Global
Forum, which include detailed information about projected and actual expenditures for The
Pearson Institute and The Pearson Global Forum. Complying with this request would appear to

require the University to search for and produce, for example. every receipt for every expenditure
Case 4:18-cv-00099-GKF-FHM Document 78-3 Filed in USDC ND/OK on 08/16/19 Page 15 of 17

incurred by The Pearson Institute or The Pearson Global Forum. The University further objects

because this request seeks documents that are not relevant to the issues to be resolved.

REQUEST NO. 40:

Please produce all documents describing or evidencing travel or research activities of
Roger Myerson that were paid for with Pearson Institute funds, including without limitation
documents describing the activities and the amounts paid for such activities.
RESPONSE TO REQUEST NO. 40:

The University incorporates its General Objections. The University objects that this request

secks documents that are not relevant to any issue in dispute.

REQUEST NO. 41:

Please produce all documents related to the Chicago Maroon’s possession of
documents regarding this dispute, including without limitation documents regarding the
University’s investigation into how the Chicago Maroon came to possess those documents,
all communications with the Chicago Maroon regarding those documents, and copies of all
such documents the University understands the Chicago Maroon to possess.

RESPONSE TO REQUEST NO. 41:
The University incorporates its General Objections. The University objects to this request

because it calls for documents protected by the attorney-client privilege, attorney work-product

ge. or immunity. The University further objects that the

doctrine. or other applicable law, privile
requests for “documents regarding the University’s investigation into how the Chicago Maroon
came to possess the documents” and “copies of all... documents the University understands the
Chicago Maroon to possess” seck documents that are not relevant to any issue in dispute.

Subject to and without waiving these objections. the University will produce its

communications with the Chicago Maroon regarding the documents contained within Exhibit A.
Case 4:18-cv-00099-GKF-FHM Document 78-3 Filed in USDC ND/OK on 08/16/19 Page 16 of 17

Respectfully submitted,

isi Fave E. Paul
WILLIAM S. LEACH, OBA# 14892
JESSICA L. DICKERSON, OBA#21500
McAfee & Taft, a Professional Corporation
Williams Center Tower II
Two West Second Street. Suite 1100
Tulsa. Oklahoma 74103
Telephone: (918) 587-0000
Facsimile: (918) 599-9317
Email: billleach@meateetaft.com

Jeffrey A. Hall

Rebecca Weinstein Bacon

Taylor ALR. Meehan

Faye LE. Paul

Bartlit Beck LLP

$4 West Hubbard Street. Suite 300

Chicago, Illinois 60654

Telephone: (312) 494-4400

Facsimile: (312) 494-4440

Email: jeffrey.halla@bartlitbeck.com
rweinstein. bacon @bartlitbeck.com
tavlor, mechani@bartlitbeck.com
fave paul@bartlitbeck com

 

Andrew C. Baak

Bartlit Beck LLP

1801 Wewatta Street. Suite 1200
Denver. Colorado 80202

Telephone: (303) 592-3100
Facsimile: (303) 592-3140

Email: andrew. baak’@bartlitbeck.com

Counsel for Defendant and Counterclaimant,
The University of Chicago

16
Case 4:18-cv-00099-GKF-FHM Document 78-3 Filed in USDC ND/OK on 08/16/19 Page 17 of 17

CERTIFICATE OF MAILING

I hereby certify that on this 12th day of June, 2019, I transmitted a copy of the above
foregoing document to the following via email and mail, with postage pre-paid, to:

P. Scott Hathaway

Isaac R. Ellis

4000 One Williams Center
Tulsa, Oklahoma 74172
Attorneys for Plaintiffs

‘sy Fave E. Paul
Fave E. Paul
BARTLIT BECK LLP
34 West Hubbard Street. Suite 300
Chicago, Illinois 60654
t: (312) 494-4400
f: (312) 494-4440
faye. paul(@bartlit-beck.com
